Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Objections
Claims 1 and 6 objected to because of the following informalities: 
Claim 1 reads “a the movement route calculating unit that calculates” which should read “a movement route calculating unit that calculates”.  
Claim 1 reads “the movement route calculated by the the movement route calculating unit” which should read “the movement route calculated by the movement route calculating unit”.
Claim 6 reads “in a case where the the movement route calculating unit” which should read “in a case where the movement route calculating unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamura et al. (JP 2014108711).
In regards to claim 1, Okamura teaches a driving assistance apparatus that assists driving of a vehicle ([0014] parking assistance device that can assist in parking or exiting parking) , the driving assistance apparatus comprising: 

a vehicle position detecting unit that detects a position of the own vehicle; ([0028] route generation unit generates route based on current position. One of ordinary skill would have recognized in order to use the current position of the vehicle, it must first be determined, likely along with the peripheral information.)
a the movement route calculating unit that calculates a movement route when the own vehicle moves in a predetermined direction by automatic driving from a vehicle stop state in a predetermined area; ([0028] route generation unit generates route based on current position and towards an exit destination, which is a predetermined direction.) and 
a safety confirmation position determining unit that determines a safety confirmation position present on the movement route calculated by the the movement route calculating unit on a basis of the outside world information acquired by the outside world information acquiring unit and the position of the own vehicle acquired by the vehicle position detecting unit, the safety confirmation position being a safety confirmation position at which a driver can visually confirm a surrounding traveling environment, ([0051] when driver visibility is inhibited, the vehicle may automatically place the vehicle in a position where visibility is improved. [0053] this is performed by the control unit for exit support assistance or the control unit for parking support assistance. One of ordinary skill would have understood that a position with less impaired visibility is a position where a driver can visually confirm a surrounding traveling environment.)
wherein the driving assistance apparatus reduces a speed of the own vehicle to a predetermined speed or less so that the driver can visually confirm the surrounding traveling 

In regards to claim 5, Okamura teaches the driving assistance apparatus according to claim 1, wherein the predetermined direction is determined by an instruction by the driver. ([0027] exit destination calculation unit may determine exit destination based on user input and instructions given through a touch panel. [0028] route generation unit guides vehicle to a destination, which may be the exit destination. This includes a predetermined direction that is instructed by the driver.)

In regards to claim 6, Okamura teaches the driving assistance apparatus according to claim 1, wherein in a case where the the movement route calculating unit determines that no space for the own vehicle to move in the predetermined direction is present on the basis of the outside world information acquired by the outside world information acquiring unit, the movement route calculating unit calculates, as the movement route, a temporary route to move the own vehicle to a temporary position. ([0037] width of passage may only be large enough for a single vehicle. One of ordinary skill would have understood that when another vehicle is approaching or in the way of the vehicle, there will not be space enough for the vehicle to move in the predetermined direction. [0073] when driver visibility is bad and an obstacle is approaching, the vehicle may be moved to a position that improves driver visibility and maintains a predetermined distance from the obstacle. This may be a temporary position, which could be along a temporary route or the original route depending on how the maintaining the predetermined distance is followed.) 


In regards to claim 7, Okamura teaches the driving assistance apparatus according to claim 1, wherein the safety confirmation position determining unit determines the safety confirmation position on a basis of another stopped vehicle present in the surroundings of the own vehicle or a parking frame indicating a parking slot. ([0051] visibility may be impaired based on static and dynamic objects in the environment around the vehicle. Static objects may be stopped vehicles.)

In regards to claim 8, Okamura teaches the driving assistance apparatus according to claim 7, wherein the safety confirmation position determining unit determines the safety confirmation position according to a direction of the own vehicle. ([0051] when visibility is inhibited along a route to an exit destination, vehicle is moved to a position where visibility is improved. This determines the safety confirmation position according to the direction of the own vehicle traveling towards the exit destination.)

In regards to claim 9, Okamura teaches the driving assistance apparatus according to claim 8, wherein the predetermined area is the parking slot. ([0002] assists in a parking area, one of ordinary skill would have understood this may be within a parking slot specifically.)

In regard to claim 10, Okamura teaches a driving assistance method of assisting driving of a vehicle using a calculator, ([0056], [0081], fig 4, fig 5 explain the method. [0014] parking support ECU and peripheral monitoring ECU perform arithmetic processing. One of ordinary skill would have understood this is using a calculator.)
wherein the calculator 
acquires information on surroundings of an own vehicle, ([0060] in step S3, detects object in the exit direction of the vehicle and the distance from the vehicle.)

calculates a movement route when the own vehicle moves in a predetermined direction by automatic driving from a vehicle stop state in a predetermined area, ([0058], [0059] at step ST2, parking support ECU determines an exit destination has been received and generates a route to the destination.)
determines a safety confirmation position which is present on the movement route calculated on a basis of the detected outside world information and the position of the own vehicle, the safety confirmation position being a position at which a driver can visually confirm a surrounding traveling environment, ([0073] at ST16, when it is determined that driver’s visibility is bad, exit support control automatic unit moves the vehicle to a place where the visibility of the driver is improved. This is a place determined based on the detected outside world information on the movement route at which the driver can visually confirm the environment.) and 
reduces a speed of the own vehicle to a predetermined speed or less so that the driver can visually confirm the surrounding traveling environment at the safety confirmation position. ([0076] at step ST18 and proceeding to ST6, vehicle speed is dropped when control continues.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura in view of knowledge common in the art and common sense.
In regards to claim 2, Okamura teaches the driving assistance apparatus according to claim 1.
Okamura also teaches the peripheral control unit is provided with a notification unit for notifying or warning the driver ([0023]) and when an obstacle is approaching and driver visibility is low, automatic support control may be stopped ([0073]), and the system may check is control is ongoing ([0074]). Further, Okamura teaches exit support control may be executed only when a driver continues to push a command instruction unit ([0081]). 
	Okamura does not teach: wherein in a case where the own vehicle has reached the safety confirmation position, the driving assistance apparatus prompts visual confirmation of the surrounding traveling environment by notifying the driver via a notification unit. 
	However, it would have been common sense and one of ordinary skill in the art would have recognized that a display can be used to notify a driver of the state of the environment around the vehicle and prompt the user to visually inspect the environment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the parking exit system of Okamura by incorporating teachings common in the art such that the notification display may also show indications prompting the driver to view the surrounding environment when control states change.
	The motivation to do so is that, as one of ordinary skill would have recognized, periodically or continuously observing the environment around the vehicle by the driver allows for safer traveling, in which the driver can more quickly and efficiently react to the changing environment. 

In regards to claim 3, Okamura, as modified by knowledge common in the art, teaches the driving assistance apparatus according to claim 2, wherein in a case where the own vehicle has reached 

In regards to claim 4, Okamura, as modified by knowledge common in the art, teaches the driving assistance apparatus according to claim 3, wherein in a case where the own vehicle has reached the safety confirmation position, when a predetermined condition set in advance as a condition that the safety confirmation by the driver can be omitted is satisfied, the driving assistance apparatus allows the own vehicle to move from the safety confirmation position without the safety confirmation received from the driver. ([0081] exit support control may be executed only when a driver continues to push a command instruction unit. [0073] autonomous support may be stopped when visibility is poor and a vehicle is determined to be approaching. As such, as long as there is no interruption in the support, the vehicle may be automatically navigated towards an exit, this may omit a confirmation in the form of never experiencing a pause.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueda et al. (JP 2007216763) teaches a system and method for a vehicle allowing a driver to have a greater and improved view at an intersection.
Lavoie (US 9283960) teaches a vehicle park-out assist that can determine if the vehicle has room enough to pull out of the parking spot without causing damage or a collision with nearby vehicles.
Lavoie (US 20170072947) teaches a vehicle park-out assist that can determine if the vehicle is clear to merge into a lane of travel the vehicle is parked alongside of by observing the surrounding environment of the vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661